I76-/S
                                 ELECTRONIC RECORD




COA #14-13-00487-CR                                       OFFENSE: Theft


STYLE: David Austin Price v The State of Texas            COUNTY: Harris


COA DISPOSITION: Affirmed                                 TRIAL COURT: 185th District Court


DATE: January 15, 2015    Publish: Yes                      TC CASE #:1368261




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: David Austin Price v The State of Texas

CCA#


         APPELLANT^                  Petition    CCA Disposition:          1 /O "*#«<
FOR DISCRETIONARY REVIEW IN CCA IS:              DATE:

                                                 JUDGE:

DATE:       03lt$l*J>jr                          SIGNED:                        PC:

JUDGE:         f\M. UMa^^                        PUBLISH:                       DNP:




                                                                                       MOTION FOR


                                                         FOR REHEARING IN CCA IS:


                                                      JUDGE:


                                                                              ELECTRONIC RECORD